Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A capacitor, comprising: a wafer or substrate; a first metal layer disposed on the wafer or substrate; a first polarized dielectric layer above the first metal layer, the first polarized dielectric layer comprising a plurality of electrets formed by aligning molecular dipoles throughout a three-dimensional surface area of polarizable dielectric material during polarization by applying a momentary electric field of positive or negative polarity to the polarizable dielectric material; a second metal layer disposed on the first polarized dielectric layer to electrically isolate the first polarized dielectric layer; and a second polarized dielectric layer above the second metal layer, the second polarized dielectric layer comprising one or more electrets formed by aligning molecular dipoles throughout a three-dimensional surface area of polarizable dielectric material during polarization by applying a second momentary electric field of opposing polarity to the polarizable dielectric material.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the second polarized dielectric layer comprising one or more electrets formed by aligning molecular dipoles throughout a three-dimensional surface area of polarizable dielectric material during polarization by applying a second momentary electric field of opposing polarity to the polarizable dielectric material” in combination with the other claim limitations. 
Cited Prior Art
Cote et al (US 5101543) teaches relevant art in Fig. 1-10.
Kawabe et al (US 6001299) teaches relevant art in Fig. 4-12.
Feng (US 2005/0089188) teaches relevant art in Fig. 1-6.
Gimlan (US 6936994) teaches relevant art in Fig. 2A-7.
Fran et al (US 2011/0007451) teaches relevant art in Fig. 1-13.
Tai-Gutelmacher et al (US 2016/0351347) teaches relevant art in Fig. 1A-4.
Phillips et al (US 10020125) teaches relevant art in Fig. 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848